FILED
                                                  United States Court of Appeals
                      UNITED STATES COURT OF APPEALS      Tenth Circuit

                                    TENTH CIRCUIT                       January 18, 2012

                                                                      Elisabeth A. Shumaker
                                                                          Clerk of Court
 DAVID WILSON,

        Plaintiff - Appellant,

 v.                                                         No. 11-6282
                                                     (D.C. No. 5:11-CV-01131-C)
 CITY OF OKLAHOMA CITY;                                     (W.D. Okla.)
 OKLAHOMA COUNTY; OKLAHOMA
 COUNTY COMMISSIONERS;
 OKLAHOMA COUNTY JAIL; STATE OF
 OKLAHOMA,

        Defendants - Appellees.


                                 ORDER AND JUDGMENT*


Before BRISCOE, Chief Judge, MURPHY and MATHESON, Circuit Judges.


       David Wilson, appearing pro se, seeks review of the district court’s dismissal of

his complaint. He also requests leave to proceed on appeal in forma pauperis. We

exercise jurisdiction under 28 U.S.C. § 1291 and affirm.

        *After examining appellant=s brief and the appellate record, this panel has
determined unanimously that oral argument would not materially assist the determination
of this appeal. See Fed. R. App. P. 34(a)(2) and 10th Cir. R. 34.1(G). The case is
therefore ordered submitted without oral argument. This order and judgment is not
binding precedent, except under the doctrines of law of the case, res judicata, and
collateral estoppel. It may be cited, however, for its persuasive value consistent with Fed.
R. App. P. 32.1 and 10th Cir. R. 32.1.
       On October 5, 2011, Mr. Wilson filed a complaint. The district court recognized

that as a pro se plaintiff, Mr. Wilson was entitled to liberal construction of his pleadings.

See Yang v. Archuleta, 525 F.3d 925, 927 n.1 (10th Cir. 2008). Nevertheless, the district

court reasoned that it was “not required to imagine or assume facts in order to permit a

complaint to survive.” Wilson v. Oklahoma City, No. CIV-11-1131-C, at 1 (W.D. Okla.

Oct. 20, 2011). The district court dismissed the case sua sponte under 28 U.S.C.

§ 1915(e)(2)(B)(ii), because the complaint had not stated allegations that, if proven, could

establish a violation of the laws the complaint “vaguely reference[d].” Id. at 1-2. Mr.

Wilson filed a timely notice of appeal.

       “We review de novo the district court’s decision to dismiss an [in forma pauperis]

complaint under 28 U.S.C. § 1915(e)(2)(B)(ii) for failure to state a claim.” Kay v. Bemis,

500 F.3d 1214, 1217 (10th Cir. 2007). Such a dismissal “is proper only where it is

obvious that the plaintiff cannot prevail on the facts he has alleged and it would be futile

to give him an opportunity to amend.” Id. (quotations omitted). In evaluating “whether

a dismissal is proper, we must accept the allegations of the complaint as true and construe

those allegations, and any reasonable inferences that might be drawn from them, in the

light most favorable to the plaintiff.” Id. (quotations omitted). “[W]e look to the specific

allegations in the complaint to determine whether they plausibly support a legal claim for

relief.” Id. at 1218 (quotations omitted). “[F]actual allegations in a complaint must be

enough to raise a right to relief above the speculative level.” Id. (quotations omitted).

       Applying these standards, we have carefully reviewed the complaint and the full
                                             -2-
record in this case. We have construed Mr. Wilson’s pro se complaint liberally, but we

“will not supply additional factual allegations to round out a plaintiff’s complaint or

construct a legal theory on a plaintiff’s behalf.” Smith v. United States, 561 F.3d 1090,

1096 (10th Cir. 2009) (quotations omitted). We agree with the district court’s conclusion

that dismissal is proper because Mr. Wilson cannot prevail on the facts he has alleged and

because an opportunity to amend would be futile.

       Thus, for substantially the same reasons articulated in the district court’s orders

dated October 20, 2011, and November 21, 2011, we deny leave for Mr. Wilson to

proceed in forma pauperis and dismiss this appeal for failure to state a claim upon which

relief can be granted. Mr. Wilson’s pending motion for a protective order is denied.

                                           ENTERED FOR THE COURT



                                           Scott M. Matheson, Jr.
                                           Circuit Judge




                                             -3-